Detailed Action
The following Non-Final rejection is in response to the request for continued examination received on 2 April 2020.  Applicant amended claims 1, 12, and 22.  No claims were added or cancelled. Claims 1-30 are now pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2020 has been entered.


Response to Remarks
The 35 USC § 101 rejection of claims 1-30 is withdrawn in light of Applicants’ amendments to the claims.  Although the claims recite certain methods of organizing human activities, the exception is integrated into a practical application because the additional elements recite a specific manner of identifying and validating the skills of persons belonging to an organization beyond generally linking the claim to a computerized environment.
Regarding the 35 USC § 103(a) rejection of claims 1-30 as being unpatentable over McConnell (US 2014.0279629) in view of Skomoroch et al. (US 2014/0081928), the Applicant’s remarks have been carefully considered.   Regarding claims 12 and 22, Applicant asserts that the cited prior art does not disclose the amended features, which recite using only endorsements 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2014.0279629) in view of Skomoroch et al. (US 2014/0081928).
Concerning claim 1, McConnell discloses a method of increasing an efficiency of a computer system by increasing a speed in which the computer system identifies skills of a person belonging to an organization, the method comprising: 
searching, by the computer system, a network for information about a person, including identifying one or more digital documents indicative of work performed, and matching a blog entry authored by the user or that mentions the user, may be retrieved from the blog and stored in a central repository of the user profile management system. As similarly discussed above, contextual metadata associated with each relevant document or blog entry may be retrieved as well. For example, an aggregator may retrieve a number of comments made on a blog entry, a number of times the entry was shared via one or more social networks, and labels or tags associated with the blog;; As similarly discussed above, the user's name or an identifier associated with the user may be used as the basis of the query.) 
identifying, by the computer system, a skill for the person from the information found in the network, including parsing the digital documents to identify keywords therein, and matching the keywords to a group of words associated with the skill (McConnell, ¶92, lists the user's skills or areas of expertise; -¶99, internet sources may refer to online resources such as blogs, forums, publications, journals, e-commerce sites, and product support sites; ¶101, sources searched and analyzed to determine whether or not any posts, conversation threads, or responses have been published which are relevant to the user and skills that the user may possess; ¶109, step 504, a plurality of skills may be identified based on the retrieved information or in some implementations, skills are identified by comparing the contents of the aggregated work information using a skill identification engines via a mapping scheme as detailed);

McConnell does not explicitly disclose applying, by the computer system, a group of rules to the evidence to determine whether the evidence is sufficient to meet a policy of the organization that identifies when the skill is valid.  Rather, McConnell discloses a skill scoring engine that assigns a weight, rank, or score to each piece of information or data for each identified skill. The weight generated by weighting engine 220 may be indicative of how relevant a piece of information is to a particular skill and how indicative a piece of information is to a particular skill level. (McConnell, ¶¶114-17, i.e., rules governing weights ultimate score).
However, Skomoroch discloses
applying, by the computer system, a group of rules to the evidence to determine whether the evidence is sufficient to meet a policy of the organization that identifies when the skill is valid (Skomoroch, [77], using an algorithm or set of rules to determine whether, based on all the evidence a particular member is likely to have a particular skill; see also [35], check whether a list of skills include standardized skill as required within the system, which implies that at least one rule was used; also, more explicitly, [102-105], applying criteria to determine whether a certain skill level has been reached to advertise an opportunity to a candidate; additionally, examiner notes that the “Obtaining a standardized List of Skills” process described starting at [38], involves the application of many rules to the extracted text in order to identify evidence of standardized skills); and
upon a determination that the evidence is sufficient, adding, by the computer system, the skill to a group of skills for the person in a database of skills for people in the organization when 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied a set of rules to verify skills found by mining disparate data sources by applying skill standards in the form of a set of rules.  One of ordinary skill in the art would have been motivated to do so for the benefit of objectively verifying that an organization is staffed with employees who are qualified for their positions by objectively verifying candidates’ qualifications as taught in Skomoroch, e.g., [31-32]
 Concerning claim 2, McConnell in view of Skomoroch discloses the method of claim 1 further comprising: performing an operation for the organization using the skills for the people in the organization (McConnell, [136], permits user to use the identified skill to search for jobs;). 
Concerning claim 3, McConnell in view of Skomoroch the method of claim 1 further comprising: identifying, by the computer system, a top of a number of skills that the people in the organization have for one of a position in the organization, a department in the organization, a building location of the organization, or a team in the organization (McConnell, [143], If an employee's user profile sufficiently matches the selected skills and skill levels, the user profile may be identified and returned as a result of the query. The manager may be presented with an ordered presentation of the results; also [147]) 
Concerning claim 4, McConnell does not explicitly disclose however Skomoroch discloses the method of claim 1 further comprising: identifying, by the computer system, a top of a number of skills trending in the organization for one of a position, a department, a building location, or a team (McConnell, Fig. 10, employee ranking in the industry, however, Skomoroch, [80], [93], discloses the concept of skill communities or networks of individuals based on a 
Concerning claim 5, McConnell does not disclose however Skomoroch discloses the method of claim 1 further comprising: identifying, by the computer system, a top of a number of tags that the people in a position of the person have in the organization (Skomoroch, [89-90], determines the top number of members associated with selected skill). The motivation to combine is the same as described above.
Concerning claim 6, McConnell in view of Skomoroch the method of claim 1 further comprising: identifying, by the computer system, a top of a number of tags that the people in a position of the person have that the person does not have (McConnell, [151], comparing user’s skill set to other users; also, Skomoroch, [104], use the activities of the interested member, other lower or higher ranked members, and knowledge of the ranking algorithm itself to suggest changes in member behavior, additional activities, or additional connections that may increase the member's ranking. In some examples these recommendations may include connecting with certain members, working for a certain company, or living and working in a certain geographic area, and the like). 
Concerning claim 7, McConnell in view of Skomoroch the method of claim 1, wherein work by the person is the evidence of the skill and identifying the evidence of the skill that meets the policy that identifies when the skill is valid comprises: analyzing, by the computer system, the work by the person to form an analysis; and determining, by the computer system, whether the work by the person meets the policy based on the analysis (McConnell, [80], skill recommendation may also be a scored skill that identifies the skill and identifies the user's experience or expertise for that particular skill; [107], skill information and stored scoring information about person; [126], recommending other verified skills to the employee). 
Concerning claim 8, McConnell in view of Skomoroch the method of claim 7 further comprising: storing, by the computer system, a pointer to the work by the person as the evidence of the skill for the person in the database of skills (McConnell, [76], skill identification engine 218 configured to generate, additional data objects that store or point to the aggregated skill information used to identify each of the identified skills in user profile data 216). 
Concerning claim 9, McConnell in view of Skomoroch the method of claim 7, wherein the analyzing step comprises: searching, by the computer system, for the work by the person; and analyzing, by the computer system, the work by the person to form the analysis (McConnell, [152], specific work experience that the employee has, skills that have been identified based on information aggregated for this particular event, and recommendations and other activities associated with the event). 
Concerning claim 10, McConnell in view of Skomoroch the method of claim 1, wherein the database of skills is a database of tags that include the skills, wherein the group of skills are stored in a group of tags in the database of tags, and wherein a tag in the group of tags includes at least one of the skill, a start date for when the skill is valid for the person, and an end date for 
Concerning claim 11, McConnell in view of Skomoroch the method of claim 1, wherein the information is selected from at least one of an email message, an evaluation, a memorandum, research information, a patent, and a published article (McConnell, [151, patents held; [101], retrieving authored content). 

Claims 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2014/0279629) in view of Cicio (US 10,824,972) and Skomoroch et al. (US 2014/0081928).
Concerning claim 12, McConnell discloses a computer system configured to operate with an improved efficiency when identifying skills of a person belonging to an organization comprising:
a display system (McConnell, ¶83, one or more graphical displays); and
a skill identifier in communication with the display system, wherein the skill identifier searches a network for information about a person, including identifying one or more digital documents indicative of work performed, and matching a digital identifier associated with the digital documents to the person to verify authorship (McConnell, ¶¶99-100, A system component, such as an aggregator, may search the internet sources for content that has been generated by or that relates to the user's skills. The user's username or other account or profile information may be used to identify relevant content.. A textual analysis may be performed for each blog, and any relevant document or blog entry, such as a blog entry authored by the user or that mentions the user, may be retrieved from the blog and stored in a central repository of the 
identifies a skill for the person from the information found in the network (McConnell, ¶92, lists the user's skills or areas of expertise); 
identifies evidence of the skill, including parsing the digital documents to identify keywords therein, and matching the keywords to a group of words associated with the skill (McConnell, ¶99, internet sources may refer to online resources such as blogs, forums, publications, journals, e-commerce sites, and product support sites; ¶101, sources searched and analyzed to determine whether or not any posts, conversation threads, or responses have been published which are relevant to the user and skills that the user may possess; ¶109, step 504, a plurality of skills may be identified based on the retrieved information or in some implementations, skills are identified by comparing the contents of the aggregated work information using a skill identification engines via a mapping scheme as detailed);
McConnell discloses determine an overall strength of the endorsement for each skill by e.g., checking the occupational title of the endorser.  Thus, McConnell suggests, but does not fully disclose however, Cicio discloses 
applying a group of rules to the evidence to determine whether the evidence is sufficient to meet a policy of an organization that identifies when the skill is valid, wherein a rule from the group of rules verifies whether an endorser of an endorsement has sufficient proficiency for 
It would have been obvious to one of ordinary skill in the art at the time of filing to have applied a set of rules to the evidence to assess the endorser of skills as in Cicio (e.g., Background) in the system executing the method of McConnell with the motivation of offering an automated method of determining the skill proficiency by objectively verifying that the endorser of a skill is qualified to validate the skill, thereby offering motivation of offering evidence-backed verification of all sources of information regarding workers’ skills as taught by Cicio over that of McConnell.
upon a determination that the evidence is sufficient, adding, by the computer system, the skill to a group of skills for the person in a database of skills for people in the organization when the skill is valid, wherein the efficiency of the computer is increased (Cicio, col. 6, lines 6-13, increasing or decreasing the proficiency level of a skill based on the source of verification; col. 6, lines 23-25, i.e., desired proficiency level for each required skill and optional skill for a role, i.e., a cut off may be established.  However, Skomoroch more explicitly discloses adding a skill (Skomoroch, [78], tagging based on likelihood greater than a % threshold, [80], tagging the person as possessing the skill).

Concerning claim 13, McConnell in view of Cicio and Skomoroch discloses the computer system of claim 12, wherein the skill identifier performs an operation for the organization using the skills for the people (McConnell, [136], permits user to use the identified skill to search for a job to apply for; Cicio, col. 4, lines 44-49, work space skills relating to operational business environment such as attendance, interaction with clients, working with other employees, problem solving).
Concerning claim 14, McConnell in view of Cicio and Skomoroch discloses the computer system of claim 12, wherein the skill identifier identifies a top of a number of skills that the people in the organization have for one of a position in the organization, a department in the organization, a building location of the organization, or a team in the organization (McConnell, [143], If an employee's user profile sufficiently matches the selected skills and skill levels, the user profile may be identified and returned as a result of the query. The manager may be presented with an ordered presentation of the results; also [147]; Skomoroch, ¶87, identifying skill ranking by various attributes such as organizational unit).
Concerning claim 15, McConnell does not explicitly disclose however Cicio discloses the method further comprising: identifying, by the computer system, a top of a number of skills trending in the organization for one of a position, a department, a building location, or a team 
Concerning claim 16, McConnell and Cicio do not explicitly disclose however Skomoroch discloses wherein the skill identifier identifies a top of a number of tags that the people in a position of the person have in the organization (Skomoroch, [89-90], determines the top number of members associated with selected skill). The motivation to combine is the same as described above.
Concerning claim 17, McConnell and Cicio do not explicitly disclose however Skomoroch discloses wherein the skill identifier identifies a top of a number of tags that the people in a position of the person have that the person does not have (McConnell, [151], compares user’s skill set to other users; however, Skomoroch, [104], use the activities of the interested member, other lower or higher ranked members, and knowledge of the ranking algorithm itself to suggest changes in member behavior, additional activities, or additional connections that may increase the member's ranking. In some examples these recommendations may include connecting with certain members, working for a certain company, or living and working in a certain geographic area, and the like).
Concerning claim 18, McConnell in view of Cicio and Skomoroch discloses the computer system of claim 12,  wherein work by the person is the evidence of the skill and in identifying the evidence of the skill that meets the policy that identifies when the skill is valid, 
Concerning claim 19, McConnell in view of Cicio and Skomoroch discloses the computer system of claim 18, wherein the skill identifier stores a pointer to the work by the person as the evidence of the skill for the person in the database of skills (McConnell, [76], User profile data store 216 may also store a data object for each identified skill that includes the data used to identify the skill. Alternatively, the additional data objects may include pointers that point to the aggregated information stored in user profile data store 216; also, Cicio, col. 5, lines 52-58, skills portfolio contains links e.g., resume and work products as supporting documentation for skills).
Concerning claim 20, McConnell in view of Cicio and Skomoroch discloses the computer system of claim 18, wherein in analyzing work by the person to form an analysis, analyzing the work by the person to form the analysis searches for the work by the person and analyzes the work by person to form the analysis (McConnell, [152], specific work experience that the employee has, skills that have been identified based on information aggregated for this particular event, and recommendations and other activities associated with the event; see also, [49], aggregated information includes data about projects worked on).
Concerning claim 21, McConnell in view of Cicio and Skomoroch discloses the computer system of claim 12, wherein the database of skills is a database of tags that include the skills, wherein the group of skills are stored in a group of tags in the database of tags, and 
Concerning claim 22, McConnell discloses a computer program product that increases an efficiency of a computer system by increasing a speed in which the computer system identifies skills in an organization, the computer program product comprising: a computer readable storage media (McConnell, ¶63, computer memory storing code);
first program code, stored on the computer readable storage media, for searching a network for information about a person, including identifying one or more digital documents indicative of work performed, and matching a digital identifier associated with the digital documents to the person to verify authorship (McConnell, ¶¶99-100, A system component, such as an aggregator, may search the internet sources for content that has been generated by or that relates to the user's skills. The user's username or other account or profile information may be used to identify relevant content.. A textual analysis may be performed for each blog, and any relevant document or blog entry, such as a blog entry authored by the user or that mentions the user, may be retrieved from the blog and stored in a central repository of the user profile management system. As similarly discussed above, contextual metadata associated with each relevant document or blog entry may be retrieved as well. For example, an aggregator may retrieve a number of comments made on a blog entry, a number of times the entry was shared via one or more social networks, and labels or tags associated with the blog;; As similarly discussed above, the user's name or an identifier associated with the user may be used as the basis of the query); 

McConnell does not disclose, however Cicio  discloses third program code, stored on the computer readable storage media, for identifying evidence of the skill, wherein a group of rules is applied to the evidence to determine whether the evidence is sufficient to meet a policy of the organization that identifies when the skill is valid, wherein a rule from the group of rules verifies whether an endorser of an endorsement has sufficient proficiency for endorsing skills, wherein, upon a determination that the endorser does not have sufficient proficiency, the endorsement from the endorser is not relied upon: and fourth program code, stored on the computer readable storage media, for, upon a determination that the evidence is sufficient, adding the skill to a group of skills for the person in a database of skills for people in the organization when the skill is valid, wherein the efficiency of the computer system is increased  Cicio, col. 5, line 59—col. 6, line 15, rules for determining proficiency and verification level, with rules such as if the skill was self-reported--“self-certified”, if the skill was subjected to a test--“testing”, if the skill was reviewed by a faculty member--“faculty” or if the skill was reviewed by an employer qualified to assess the skill—“employer,” and if the skill was assessed by another source—other.  Further, the verification mechanism is used to further apply rule-based weighting factors based on the reliability of the source).
It would have been obvious to one of ordinary skill in the art at the time of filing to have applied a set of rules to the evidence to assess the endorser of skills as in Cicio (e.g., 
Cicio further discloses upon a determination that the evidence is sufficient, adding, by the computer system, the skill to a group of skills for the person in a database of skills for people in the organization when the skill is valid, wherein the efficiency of the computer is increased (Cicio, col. 6, lines 6-13, increasing or decreasing the proficiency level of a skill based on the source of verification; col. 6, lines 23-25, i.e., desired proficiency level for each required skill and optional skill for a role, i.e., a cut off may be established.  However, Skomoroch more explicitly discloses adding a skill (Skomoroch, [78], tagging based on likelihood greater than a % threshold, [80], tagging the person as possessing the skill).
The motivation to combine the references is the same as provided above in claim 12.

Concerning claim 23, McConnell in view of Cicio and Skomoroch discloses the computer program product of claim 22, further comprising, fifth program code, stored on the computer readable storage media, for identifying a top of a number of skills that the people in the organization have for one of a position in the organization, a department in the organization, a building location of the organization, or a team in the organization (McConnell, [143], If an employee's user profile sufficiently matches the selected skills and skill levels, the user profile may be identified and returned as a result of the query. The manager may be presented with an 
Concerning claim 24, McConnell and Cicio do not explicitly disclose however Skomoroch discloses the method further comprising: fifth program code, stored on the computer readable storage media, for identifying a top of a number of skills trending in the organization for one of a position, a department, a building location, or a team. (Cicio, col. 7, lines 25-28, permits the classification of communities, to organize them into hierarchies and to associate each of them with tags or attributes which may be passed down to documents created by the member; also, Skomoroch, [37], [87], [93], discloses skill community or networks of individuals based on a relationship between the members, which has the effect of providing a more granular level of reporting the skill trends for a company or geographic area or amongst the members based on their relationship).  
Concerning claim 25, McConnell and Cicio do not explicitly disclose however Skomoroch discloses fifth program code, stored on the computer readable storage media, for identifying a top of a number of tags that the people in a position of the person have in the organization (Skomoroch, [89-90], determines the top number of members associated with selected skill). The motivation to combine is the same as described above.
Concerning claim 26, McConnell and Cicio do not explicitly disclose however Skomoroch discloses the computer program product of claim 22 further comprising: fifth program code, stored on the computer readable storage media, for identifying a top of number of tags that the people in a position of the person have that the person does not have. (McConnell, [151], compares user’s skill set to other users; however, Skomoroch, [104], use the activities of the interested member, other lower or higher ranked members, and knowledge of the ranking 
Concerning claim 27, McConnell in view of Cicio and Skomoroch discloses the computer program product of claim 22, wherein work by the person is the evidence of the skill and the third program code comprises: program code, stored on the computer readable storage media, for analyzing the work by the person to form an analysis; and program code, stored on the computer readable storage media, for determining whether the work by the person meets the policy based on the analysis. (McConnell, [80], skill recommendation may also be a scored skill that identifies the skill and identifies the user's experience or expertise for that particular skill; [107], skill information and stored scoring information about person; [126], recommending other verified skills to the employee).
Concerning claim 28, McConnell in view of Cicio and Skomoroch  discloses the computer program product of claim 27, wherein the third program code further comprises: program code, stored on the computer readable storage media, for storing a pointer to the work by the person as the evidence of the skill for the person in the database of skills (McConnell, [76], User profile data store 216 may also store a data object for each identified skill that includes the data used to identify the skill. Alternatively, the additional data objects may include pointers that point to the aggregated information stored in user profile data store 216).
Concerning claim 29, McConnell in view of Cicio and Skomoroch discloses the computer program product of claim 27, wherein the program code for analyzing the work by the person to form the analysis comprises: program code, stored on the computer readable storage 
Concerning claim 30, McConnell in view of Cicio and Skomoroch  discloses the computer program product of claim 22, wherein the database of skills is a database of tags that include the skills, wherein the group of skills are stored in a group of tags in the database of tags, and wherein a tag in the group of tags includes at least one of the skill, a start date for when the skill is valid for the person, and an end date for when the skill is no longer valid for the person (McConnell, [152], employment information and period of employment; [73], Identifiers, such as hashtags, mentions, and other metadata tags, may identify or signal relevant information). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (522
71)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624